Citation Nr: 1228987	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO. 11-28 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

S. Finn, Counsel

INTRODUCTION

The appellant contends he had World War II service as a recognized Philippine guerilla.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, that denied claim of legal entitlement to VA benefits and determined that the appellant did not have qualifying service to be eligible for the one-time payment from the Filipino Veterans Equity Compensation Fund. 

In July 2012, the Veteran submitted duplicative evidence directly to the Board, along with a written statement waiving initial review of this evidence by the RO.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II.


CONCLUSION OF LAW

The requirements for eligibility to a one-time payment from the FVEC fund are not met. 38 U.S.C.A. § 501(a) (West 2002 & Supp. 2011); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three elements. Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain. Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

The appellant was provided with 38 U.S.C.A. § 5103(a)-compliant notice in March 2010. An additional letter was sent in July 2011. Regardless, the Board finds that any presumption of prejudice has been rebutted by the appellant's demonstration of actual knowledge of the information and evidence necessary to substantiate his claim.

This case turns on whether the appellant had the requisite qualifying service in the recognized guerillas. In his notice of disagreement, substantive appeal, and written statements, the appellant clearly articulated his argument that he was a member of a recognized guerilla unit. (See March 2009 SSOC). He additionally submitted documentation in support of his claim, including a Certificate of Relief from Active Duty dated in April 1946; a September 1968 Statement of Service from commanding officer H. L., which certified that in November 1941 the Veteran was inducted into USAFFE; an identification card from the Republic of the Philippines Office of Senior Citizens Affairs; Special Orders abstract dated in April 1946; and an affidavit.

The appellant's written statements throughout the pendency of the appeal clearly demonstrates that he is aware that the relevant evidence would be evidence that establishes the unit in which he served was one recognized by the appropriate U.S. service department.

Given that the appellant has presented argument and actively submitted evidence relevant to the criteria for establishing his claim, he has not been prejudiced by the failure to provide him with notice as to the information or evidence necessary to substantiate his claim. In addition, the Board is unaware of any outstanding evidence that would require an explanation of the respective responsibilities of the appellant and VA in obtaining that evidence. The instant case involves the legal issue of whether the appellant's service qualifies for payment from a fund established by Congress. The RO has obtained relevant information from the service department, and the appellant has obtained records pertaining to his service. He is aware of the information and evidence necessary to substantiate his claim, and has not suggested that any pertinent outstanding evidence remains. He has not been prejudiced by VA's failure to notify him of the allocation of evidence-gathering responsibilities in this case.

There is no suggestion by the appellant or the record of any outstanding evidence. VA obtained a determination by the service department, and the appellant has submitted his service documents. The Board acknowledges that in Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit held, in the context of Dependency and Indemnity Compensation claims, that where service department certification of a Veteran's active service is required, an appellant is entitled to submit and receive consideration of new evidence concerning such service by the relevant service department. The Federal Circuit determined that it was a violation of VA's duty to assist not to request service department review of additional or new documents or evidence provided by an appellant concerning a Veteran's active service after the initial service department certification. See Capellan, 539 F.3d at 1380-8. The Federal Circuit further held that "the correct interpretation of the governing statues and regulations requires that a claimant's new evidence be submitted and considered in connection with a request for "verification of service from the service department" pursuant to 38 C.F.R. § 3.203(c)." Id.

The Board finds that the requirements of Capellan have been met in this case. Despite having received a negative response from the service department in connection with the appellant's claim of legal entitlement to VA benefits, the RO made two attempts to determine whether the appellant had qualifying service. These attempts also resulted in responses indicating that the appellant did not have the requisite qualifying service. The Board acknowledges that the appellant submitted documentation in support of his claim after the RO attempted to verify his service. The documentation submitted does not present any substantive change in the information before the service department at the time of the last determination in January 2012. A remand of the case for the service department to review the additional documentation is not warranted. The appellant has not presented additional evidence suggesting that he served during another period of service which would entitle him to the benefits he seeks. Accordingly, Capellan does not require any further efforts by VA in the context of the current appeal.

The facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a) , 5103A, or 38 C.F.R. § 3.159. Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of the claims. See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Merits of the Claim

The appellant contends that he served in the Philippines during World War II as a guerilla under Major D. A. and Captain J. F., entitling him to VA benefits, including a one-time payment from the FVEC fund. (See July 2010 affidavit; October 2010 written statement). He acknowledges that his claims have been denied as a result of the U.S. service department's inability to verify service. He asserts, however, that evidence submitted in support of his claims; demonstrate his service as a guerilla from June 1945 to November 1945 despite the findings of the U.S. service department.

Although the appellant's assertions are credible and he presents a compelling argument, VA is bound by the service department's findings that he did not have the requisite service for entitlement to VA benefits. See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992) (holding that the findings by the service department verifying a person's service are binding on VA for purposes of establishing service in the U.S. Armed Forces); Venturella v. Gober, 10 Vet. App. 340 (1997). For this reason, as explained more fully below, the Board is unable to grant the appellant's claim.

The American Recovery and Reinvestment Act of 2009 authorized a one-time benefit for certain Philippine veterans, to be paid from the "Filipino Veterans Equity Compensation Fund." American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-02 (2009). Payments authorized for eligible persons will be in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens.

For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service ...." However, nothing in this Act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."

Section 1002(c)(1) of the Act provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section. The application for the claim shall contain such information and evidence as the Secretary may require. Section 1002(c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.

Section 1002(d) provides that an eligible person is any person who (1) served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

The appellant must have qualifying service in order to be eligible for the one-time payment from the FVEC fund.

He reported that he had served with Company M of the 2nd Battalion of the 403rd Infantry. His assignments were listed as follows: M CO 3rd Bn 62nd Inf Regt/Hq Svc; Co 6th MD E Co 22nd Bct PA /3rd; IlDilo PC/ 56th PC CO/321 St PC Co/Hq and Hq Co; MCO 3rd Bn 62nd Inf. Reg 	HQ & HQ Svc Co6th MD; E Co 22nd BCT PA; 3rd Iloilo PC; 56th PC CO; 321st PC CP; and HQ & HQ Co 52 nd Inf. 

The RO requested verification of service from the National Personnel Records Center (NPRC), and in a September 2010 response, the NPRC indicated that, according to official service department records, the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces. The RO contacted NPRC again in July 2010, the NPRC stated that the appellant had no requisite service. Accordingly, the RO denied the appellant's claim of legal entitlement to VA benefits. See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992) (holding that the findings of the service department verifying a person's service are binding on VA for purposes of establishing service in the U.S. Armed Forces); Venturella v. Gober, 10 Vet. App. 340 (1997). 

For the purpose of establishing entitlement to pension, compensation, dependency and indemnity compensation or burial benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA the document is genuine and the information contained in it is accurate. 38 C.F.R. § 3. 203(a) (2011).

In this case, the appellant did not submit a DD Form 214. Additionally, although the appellant did submit a certificate of discharge, it was not a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge in as contemplated by 38 C.F.R. § 3.203(a)(1). The documents provided by the appellant fail to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service because they are not official documents of the appropriate United States service department, but rather, are documents from the Philippine government. As such, those documents may not be accepted by the Board as verification of service for the purpose of determining eligibility for VA benefits, including the one-time payment from the Filipino Veterans Equity Compensation Fund. The appellant's lay assertions, while compelling, does not constitute the evidence necessary to establish that the appellant had service recognized by the Army of the United States, as contemplated in the Filipino Veterans Equity Compensation Fund.

In accordance with Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008), which holds that an appellant is entitled to submit and receive consideration of new evidence concerning such service by the relevant service department. The RO contacted the NPRC multiple times in an attempt to verify the appellant's claimed service after he submitted evidence. In September 2010 and January 2012 responses, the NPRC advised the RO that there was no record of the appellant's service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces. No further attempts to verify the appellant's service is required because no new relevant evidence has been submitted subsequent to the most recent NPRC's response. Further, the Secretary is not required to continue efforts to obtain records where "it is reasonably certain that such records do not exit or that further efforts to obtain those records would be futile." 38 U.S.C.A. § 5103(A)(b)(3).

Although the Board is sympathetic to the appellant's claim, the Board is bound by the determinations of the service department in verifying the appellant's service. See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992). If the appellant believes that the service department has incomplete or inaccurate information as to his service with the recognized guerillas, the Board encourages the appellant to pursue the correction of his service information with the Army Board for the Correction of Military Records. See Cahall v. Brown, 7 Vet. App. 232, 237 (1994) (noting that if the appellant disagrees with the information contained in service department records, his remedy, if any, must be pursued with the Army Board for the Correction of Military Records).

Given the binding nature of the applicable statutory and regulatory provisions recited above and the facts of this case, the Board finds that the appellant does not meet the basic eligibility requirements for a one-time payment from the Filipino Veterans Equity Compensation Fund. As the law is dispositive, the claim must be denied because of the lack of legal entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

Legal entitlement to a one-time payment from the FVEC Fund is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


